VANDE WALLE, Chief Justice,
concurring specially.
[¶ 30] I was part of the majority in Geck v. North Dakota Workers Comp. Bureau, 1998 ND 158, 588 N.W.2d 621, concluding that pain could be an aggravation of an underlying arthritic condition. While I agree with that conclusion, I am disturbed by the failure of the statutes and our opinions construing those statutes to distinguish those instances in which pain aggravates an underlying condition, i.e., substantially worsens the severity of the condition, from those instances in which, as the majority opinion here recognizes, pain is only a symptom of the condition triggered by employment. To the extent that is a factual, rather than a legal question, I am willing to remand the matter to WSI for further consideration under the facts of this case.
[¶ 31] GERALD W. VANDE WALLE, C.J.